 Case 7:20-cr-00001-MFU Document 31 Filed 05/21/20 Page 1 of 2 Pageid#: 84




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

UNITED STATES OF AMERICA,                         )
                                                  ) Case No. 7:20-cr-1
v.                                                )
                                                  )
CLIFFORD BROWN,                                   )
                                                  ) By: Michael F. Urbanski
       Defendant.                                 ) Chief United States District Judge
                                                  )

                                         ORDER

       This matter was referred to the Honorable Robert S. Ballou, United States Magistrate

Judge, pursuant to 28 U.S.C. § 636(b)(3), for the purpose of conducting a plea hearing and a

plea colloquy under Rule 11 of the Federal Rules of Criminal Procedure and preparing

proposed findings of fact and a recommendation as to the acceptance of such plea as tendered.

The Magistrate Judge filed a report and recommendation on March 4, 2020, ECF No. 24,

recommending that defendant’s plea of guilty to Count 1 of the Information be accepted. No

objections to the report and recommendation have been filed, and the court is of the opinion

that the report and recommendation should be adopted in its entirety. Accordingly, it is

ORDERED that the report and the findings and recommendation contained therein are

ADOPTED, defendant’s plea of guilty to Count 1 of the Information and the plea agreement

are ACCEPTED, and defendant is adjudged GUILTY of the offense charged in Count 1 of

the Information.
Case 7:20-cr-00001-MFU Document 31 Filed 05/21/20 Page 2 of 2 Pageid#: 85




    It is so ORDERED.

    The Clerk is directed to send a certified copy of this Order to all counsel of record.

                                         Entered:     May 21, 2020

                                                                Digitally signed by Michael F. Urbanski
                                                                DN: cn=Michael F. Urbanski, o=Western
                                                                District of Virginia, ou=United States
                                                                District Court,
                                                                email=mikeu@vawd.uscourts.gov, c=US
                                                                Date: 2020.05.21 15:04:28 -04'00'

                                         Michael F. Urbanski
                                         Chief United States District Judge




                                            2
